 Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

DHI Group, Inc. f/k/a Dice Holdings
Inc. and RIGZONE.com, Inc.,
                   Plaintiffs,

      vs.

David W. Kent, Jr., Single Integrated
Operations Portal, Inc. d/b/a Oilpro, et.
al.,
                    Defendants.
                                            Civil Action No. 16-1670
Single Integrated Operations Portal, Inc.
d/b/a Oilpro and OILPRO.com,
                   Counter-Plaintiff,

      vs.

DHI Group, Inc. f/k/a Dice Holdings
Inc. and RIGZONE.com, Inc.,
                   Counter-Defendants.




        Defendants’ Trial Brief on Ownership of Resume Database
     Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 2 of 7




        Defendants submit this trial brief because the ownership of the résumé database

is an issue that pervades the jury charge. Specifically, Plaintiffs’ incorrect position that

DHI was an owner of the résumé database would require additional questions and

answer blanks with respect to numerous claims—including TUTSA, common-law

misappropriation, breach of fiduciary duty, and RICO.

        As shown below, the database was owned solely by Rigzone.

I.      Under Texas law, DHI does not own the assets of its subsidiary, Rigzone.

        Before the alleged misappropriation, David Kent sold Rigzone’s stock, not its

assets, to DHI.1 Therefore, the entity that owned the résumé database has always been

Rigzone, not DHI.2

        Under Texas law, even “a sale of all the stock in a corporation does not constitute

a sale of the corporation’s assets.”3 Because “the corporation itself holds the assets,

including its causes of action,” even a 100% owner “may not sue in [its] own name and

for [its] own benefit on a cause of action belonging to the corporation, even if that

shareholder is indirectly injured.”4


1
  Transcript of Jury Trial, Nov. 13, 2020, at 92, 106; PX5.
2
   E.g., Doc. 236 at 12 (complaint); DX39 (Rigzone’s terms and conditions, state that “The Site,
including all pages within and all code related thereto, is the property of Rigzone.com, Inc.”);
Transcript of Jury Trial, Nov. 13, 2020, at 105 (testimony that Rigzone, not DHI, owned “the résumé
file cabinet”), 107 (DHI purchased stock, not “any of the résumés in the file cabinet or the whole file
cabinet”).
3
  Docudata Recs. Mgmt. Servs., Inc. v. Wieser, 966 S.W.2d 192, 197 (Tex. App.—Houston [1st Dist.] 1998,
pet. denied).
4
  Lujan v. Navistar, Inc., 503 S.W.3d 424, 432 (Tex. App.—Houston [1st Dist.] 2016), rev’d in part on other
grounds, 555 S.W.3d 79 (Tex. 2018).


                                                    1
      Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 3 of 7




       This precludes DHI from recovering under any theory for the alleged

misappropriation of the résumés or résumé database, for the reasons the Texas

Supreme Court explained in Wingate v. Hajdik. In Wingate, as in this case, the sole

shareholder of a corporation (here, DHI) sued a former shareholder for

misappropriating the assets of the corporation (here, Rigzone).5 The court rejected the

claim of the sole owner, holding that the claim “indisputably belongs to [the

corporation], and [its current owner] is not entitled to recover personally.”6 The Texas

Supreme Court reaffirmed this holding in 2015 in Sneed v. Webre.7 Thus, the owner of a

corporation “cannot recover personally for misappropriation of corporate assets.”8

II.    Federal cases are in accord.

       Although the ownership issue here is governed by Texas law, federal cases are in

accord. “A basic tenet of American corporate law is that the corporation and its

shareholders are distinct entities.”9 The Supreme Court therefore held in Dole Food Co.

v. Patrickson that “[a] corporate parent which owns the shares of a subsidiary [DHI] does

not, for that reason alone, own or have legal title to the assets of the subsidiary




5
  795 S.W.2d 717, 719 (Tex. 1990).
6
  Id.
7
  465 S.W.3d 169, 188 (Tex. 2015) (“shareholders have no individual or direct claims for injuries to the
corporation”).
8
  Argo Data Res. Corp. v. Shagrithaya, 380 S.W.3d 249, 272 (Tex. App.— Dallas 2012, pet. denied).
9
  Dole Food Co. v. Patrickson, 538 U.S. 468, 474 (2003).


                                                 -2-
       Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 4 of 7




[Rigzone].”10 The Fifth Circuit has likewise held that “[a] purchase of stock in a

corporation . . . does not constitute the purchase of the corporate assets.”11

III.    The rule applies to all corporate assets, including trade secrets.

        Defendants are aware of only one case addressing this issue with respect to trade

secrets under the trade-secret law that governs here, the pre-2017 version of TUTSA.

In St. Jude Medical S.C., Inc. v. Janssen-Counotte, the trade-secret plaintiff was St. Jude S.C.,

“the U.S. sales and marketing arm of the global medical technology company, St. Jude

Medical, Inc.”12 Judge Sam Sparks held that “it has not [been] shown [that] the plaintiff

entity, St. Jude S.C, actually owned [the] trade secrets. Instead St. Jude S.C. broadly

claims the Strat Plan without making clear which of the many sub-entities of the

complex St. Jude Inc. corporate structure is the actual proprietor of which portions.”13

        Likewise, here DHI cannot assert trade-secret claims because Rigzone is the

“proprietor” of the Rigzone database. DHI was merely a holding company; it did not

use the database, operate the database, or maintain the database. The sole owner of

Rigzone’s database is Rigzone.

        To grant DHI ownership rights in any Rigzone asset—including a trade secret—

would fly in the face of Wingate. There, the Texas Supreme Court explained why it is



10
   Id. at 475.
11
   Engel v. Teleprompter Corp., 703 F.2d 127, 131 (5th Cir. 1983).
12
   No. A–14–CA–877–SS, 2014 WL 7237411, *1 (W.D. Tex. Dec. 17, 2014).
13
   Id. at *15.


                                              -3-
        Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 5 of 7




necessary to strictly prohibit a corporation’s owner (like DHI) from claiming ownership

of the assets of its wholly owned corporation (like Rigzone). Were that allowed, the

Texas Supreme Court explained, the owner’s suit could perversely “bar a subsequent

suit by the corporation” that legally owns the asset.14 The correct approach, the court

explained, is to allow the action to be brought only by the corporation that owns the

asset, “in order that the damages so recovered may be available for the payment of the

corporation’s creditors, and for proportional distributions to the stockholders as

dividends, or for such other purposes as the directors may lawfully determine.”15 As

applied here, any proceeds from the misappropriation claim belong solely to Rigzone,

so those proceeds will be “available for the payment of [Rigzone’s] creditors” without

being siphoned off in this litigation by DHI.




14
     795 S.W.2d at 719.
15
     Id.


                                         -4-
Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 6 of 7




                                  Respectfully submitted,

                                  FOLEY & LARDNER LLP

                                  /s/ James G. Munisteri
                                  James G. Munisteri
                                  Texas Bar No. 14667380
                                  S.D. Tex. Bar No. 7294
                                  1000 Louisiana, Suite 2000
                                  Houston, Texas 77002-2099
                                  jmunisteri@foley.com
                                  Tel: 713.276.5500
                                  Fax: 713.276.5555

                                  Sara Ann Brown
                                  Texas Bar No. 24075773
                                  2021 McKinney, Suite 1600
                                  Dallas, Texas 75201-3340
                                  sabrown@foley.com

                                  and

                                  HAYNES AND BOONE, LLP

                                  Lynne Liberato
                                  Texas Bar No. 00000075
                                  S.D. Tex. Bar No. 3072
                                  Kent Rutter
                                  Texas Bar No. 00797364
                                  S.D. Tex. Bar No. 20519
                                  1221 McKinney, Suite 2100
                                  Houston, Texas 77010-2007
                                  lynne.liberato@haynesboone.com
                                  kent.rutter@haynesboone.com
                                  Tel: 713.547.2000
                                  Fax: 713.547.2600

                                  Attorneys for Defendants




                                -5-
    Case 4:16-cv-01670 Document 365 Filed on 03/22/21 in TXSD Page 7 of 7




                                  Certificate of Service
      I certify that on March 22, 2021, I electronically filed the foregoing with the Clerk
of court using the CM/ECF system, which will send notification of this filing to all
counsel of record in this case.


                                             /s/ James G. Munisteri
                                                James G. Munisteri




                                          -6-
